Citation Nr: 9910259	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of old 
healed retinal detachment, right eye, involving floaters and 
status post cryopexy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for floaters with 
old healed retinal detachment, right eye, assigning a 10 
percent disability rating.


REMAND

The veteran has appealed the initial assignment of a 10 
percent disability rating for his service-connected residuals 
of right eye retinal detachment.  He contends, in essence, 
that a higher rating is warranted.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review because further 
medical development is necessary.  The Board finds the 
current medical evidence inadequate for rating purposes.  See 
38 C.F.R. §§  4.1, 4.2, 4.10  (1998).

The Board notes that the veteran's service-connected right 
eye disability is currently rated pursuant to Diagnostic Code 
(DC) 6011 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4.  See 38 C.F.R. § 4.84a, DC 6011  (1998).  However, 
the veteran's right eye disability can alternatively be rated 
based on impairment to visual acuity or field of vision, 
pain, rest-requirements, or episodic incapacity, if these 
manifestations exist and are related to the veteran's 
service-connected right eye disability.  See 38 C.F.R. 
§ 4.84a, DC 6008  (1998).  In this regard, the Board notes 
that the claims file contains a recent VA visual examination 
report, dated April 1997, as well as other recent medical 
evidence.  The April 1997 report provides numerical results 
of visual acuity.  It also contains graphed results of field 
vision tests.  However, those graphic results are barely 
legible due to the quality of the copying.  Moreover, they 
only show the results of one test of field vision for each 
eye.  The regulations require that there be at least 2 and, 
when possible, 3 recordings of field vision for rating 
purposes.  38 C.F.R. § 4.76  (1998).  

Furthermore, the regulations require that VA visual 
examination provide adequate data to determine if there is a 
loss of field vision (homonymous hemianopsia) or loss of 
temporal half, nasal half, or concentric contraction of 
visual field, and to what degree.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080  (1998).  To make this determination, 
and to determine other eye pathologies, the regulations 
provide guidance as to the nature of a complete medical 
examination for rating purposes.  For examination of visual 
acuity, the guidelines of 38 C.F.R. § 4.75  (1998) must be 
followed.  For examination of field vision, 38 C.F.R. § 4.76  
(1998) must be followed.  Computation of average concentric 
contraction of the visual field requires adherence to the 
instructions described in 38 C.F.R. § 4.76a  (1998).  
Examination of muscle function is described in 38 C.F.R. 
§ 4.77 (1998).  Finally, impairment in central visual acuity 
is measured according to 38 C.F.R. § 4.83a  (1998).

Overall, the Board finds that the current medical evidence is 
inadequate.  The Board finds that a medical opinion is needed 
to determine if the veteran's residuals of old healed 
detached retina, with floaters and status post cryopexy, 
include a decreased field of vision, pain, rest-requirements, 
or episodic incapacity and, if so, to what extent these 
symptoms exist.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected right 
eye disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA eye examination by an 
appropriate specialist in order to assess 
the current nature and severity of his 
service-connected old healed retinal 
detachment, right eye, involving floaters 
and status post cryopexy.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine all current residuals of right 
eye retinal detachment, involving 
floaters and status post cryopexy, 
including impaired visual field, pain, 
rest-requirements, or episodic 
incapacity.  If, and only if, any of 
these conditions are related to the 
veteran's service-connected right eye 
disorder, then the specialist should 
determine their nature and severity.  The 
examination should be conducted in 
accordance with VA regulations, 38 C.F.R. 
§§ 4.75 - 4.84  (1998).  Numerical 
results should be provided as indicated 
in 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 - 6092  (1998).  In particular, if 
the veteran's service-connected right eye 
disorder involves impairment in field 
vision, then that symptom should be 
examined in accordance with 38 C.F.R. 
§§  4.76, 4.76a  (1998).  All findings 
are to be recorded in a concise, legible 
manner and made part of the claims 
folder.

3.  Thereafter, the RO should review the 
veteran's appeal of the initial 
evaluation for his service-connected 
residuals of old healed retinal 
detachment, right eye, involving floaters 
and status post cryopexy, based on all 
the evidence in the claims file.

	4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

The veteran and his representative should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
the case should be returned to the Board for completion of 
appellate review, if otherwise in order.  No action is 
required of the veteran until further notice is issued, but 
he is free to submit additional evidence and argument while 
the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



